DETAILED ACTION

This Office Action is in response to the request for continued examination, filed on June 22, 2022.  Primary Examiner acknowledges Claim 1, 3-7, 9-12, and 14-23 are pending in this application, with Claims 1, 7, and 12 having been currently amended, and Claims 16-23 having been newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7, 9, 12, 14, and 16-23 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Fenney (WO 8606643 A1). 
As to Claims 1, 7, and 12, Fenney discloses an apparatus (Figure 1), comprising a medical ventilator (1, “A respirator (1) has a fan (5) operable at two speeds to permit the respirator to be used either with a first type of filter element (3G) for removing gases (or vapours) or with a second type of filter element (3P) for removing particulate matter.” Abstract, best seen Figure 1) comprising a pressure generator (5, “fan (5)”) configured to provide a pressurized flow of breathable gas to a patient to replace or complement breathing of the patient (via flow of gas through “outlet 7 which will be connected via a flexible hose (not shown) to a respirator mask , hook blouse or the like (not shown worn by a user” (Page 4, Lines 1-10); a body (defined by the combination of 2 and 3a which serve to bound the filter 3) configured to receive a two sided disc particulate filter (3, “a cylindrical filter housing 2 in which a disc-like filter element 3 is intended to locate.  Although not detailed in the drawing, the filter element 3 comprises a casing with a front face 3a in the form of a grill.” Page 4, Lines 25-30) and to removably engage an inlet (via 6, “A fan 5 is provided in the respirator 1 and, in use, serves to draw air (arrows A) through the grid-face 3a of the filter element and pass it via opening 6 through an outlet 7” Page 4, Lines 1-5) of the pressure generator (5), the body (defined by the combination of 2 and 3a which serve to bound the filter 3) forming an orifice (defined by the region upon which 3 received, best seen Figures 1 and 2) configured to conduct the pressurized flow of breathable gas drawn by the pressure generator (5) through the filter (3) to the inlet (6); and a support (4, “The element 3 is located in housing 2 with its face 3a outwards and is held in position by a screw-ring 4 which screws onto housing 2 and engages against the peripheral margin of face 3a” Page 3, Lines 30-35) coupled to the body (defined by the combination of 2 and 3a which serve to bound the filter 3) at or near the orifice (defined by the region upon which 3 received, best seen Figures 1 and 2), the support (4) configured to extend from the body (defined by the combination of 2 and 3a which serve to bound the filter 3), over at least a portion of the orifice  (defined by the region upon which 3 received, best seen Figures 1 and 2 - “The element 3 is located in housing 2 with its face 3a outwards and is held in position by a screw-ring 4 which screws onto housing 2 and engages against the peripheral margin of face 3a” Page 3, Lines 30-35) and toward the filter (3) and support (“held in position by the screw ring 4” ) the filter (3), the support (4) configured to resist collapse of the filter (3) into the orifice (defined by the region upon which 3 received, best seen Figures 1 and 2) caused by the pressurized flow of breathable gas flowing through the filter (3) to the pressure generator inlet (6); wherein the body (defined by the combination of 2 and 3a which serve to bound the filter 3) is configured to couple with the inlet (6) on a first side of the body (region closest to 2 and 6 - defined by the combination of 2 and 3a which serve to bound the filter 3) and received a first side of the filter (region adjacent to 2 and 6 - 3) on a second side of the body (region closest to 3a - defined by the combination of 2 and 3a which serve to bound the filter 3) opposite the first side of the body (region closest to 2 and 3a - defined by the combination of 2 and 3a which serve to bound the filter 3), and wherein the support (4) is a protrusion (via threaded connections) configured to extend from the second side of the body (region closest to 3a - defined by the combination of 2 and 3a which serve to bound the filter 3) and resist collapse of the filter. 
As to Claims 3, 9, and 14, Fenney discloses the two-sided disc particulate filter (“a cylindrical filter housing 2 in which a disc-like filter element 3 is intended to locate.  Although not detailed in the drawing, the filter element 3 comprises a casing with a front face 3a in the form of a grill.” Page 4, Lines 25-30) is a pancake filter.  In this, the filter (3) is configured in a flat and cylindrical shape complementary to the “cylindrical filter housing 2” such that it is sandwiched flat similar to a pancake between the base of the housing (2) adjacent to the pressure generator inlet (6) and the front grill (3a) adjacent to the support (4); thus, enabling a threaded connection via the housing (2) and the support (4) intermesh the components of the apparatus in a unitary fashion.   It should be noted although Fenney discloses various constructions of the filter, as shown in Figure 3 the configuration of 3G - “filter elements 3G (for filtering toxic gases or vapours)” has a uniformly continuous flat disc surface (Page 4, Lines 15-20; also see: Line 30 “the inner face of elements 3G are flat”. 
As to Claims 16, 19, and 22, Fenney discloses the two-sided disc particulate filter (“a cylindrical filter housing 2 in which a disc-like filter element 3 is intended to locate.  Although not detailed in the drawing, the filter element 3 comprises a casing with a front face 3a in the form of a grill.” Page 4, Lines 25-30) is a pancake filter.  Regarding the limitations to “continuous disc shape”, Fenney discloses various constructions of the filter, as shown in Figure 3 the configuration of 3G - “filter elements 3G (for filtering toxic gases or vapours)” has a uniformly continuous flat disc surface (Page 4, Lines 15-20; also see: Line 30 “the inner face of elements 3G are flat”. 
As to Claims 18 and 21, Fenney discloses responsive to being received by the body (defined by the combination of 2 and 3a which serve to bound the filter 3), the first side of the pancake filter (region adjacent to 2 and 6 - 3) engages (upon insertion) the second side of the body (region closest to 3a - defined by the combination of 2 and 3a which serve to bound the filter 3), and -2-AmendmentApp Serial No. 16/465,369Docket Number 2016P01120WOUSthe protrusion (via threaded connections) extends from the second side of the body (region closest to 3a - defined by the combination of 2 and 3a which serve to bound the filter 3) over at least a portion of the orifice (defined by the region upon which 3 received, best seen Figures 1 and 2) towards a central axis of the orifice (defined by the region upon which 3 received, best seen Figures 1 and 2).
As to Claims 17, 20 and 23, Fenney discloses the pancake filter (3) covers the orifice (defined by the region upon which 3 received, best seen Figures 1 and 2) and the body (defined by the combination of 2 and 3a which serve to bound the filter 3) directs substantially all of the pressurized flow of the breathable gas through the pancake filter (3); the pressure generator (5) configured to provide the pressurized flow of breathable gas up to about 40 cmH20 at up to about 225 lpm.  Regarding the operation, Fenney discloses “Typically in excess of 120 litres per minute through a filter into a mask, hood or blouse to maintain a slight positive pressure - typically l-2m bars - therein. Such respirators are used for removing particulate matter from air and for this purpose the filter will typically be of fluted paper.” (Page 1, Lines 10-15 - Please note: 2 mBars is approximately 2 cm of water).  Additionally, Fenney discloses flow rates of 10-100 LPM but more usually 50-60 LPM.  As these limitations meet the claim limitation of up to about 40 cmH2O and 225LPM without extending past that limit, it appears the apparatus of Fenney is inherently capable of the operational requirements of the claimed invention. 

Allowable Subject Matter
Claims 4-6, 10, 11, and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art made of record does not appear to disclose, teach, or fairly suggest the construction of the protrusion of the support component as claimed in independent Claims 4 and 10 wherein “protrusion extends past the first side of the pancake filter into an inside of the pancake filter to support the second, opposite, side of the pancake filter from the inside”.
The prior art made of record does not appear to disclose, teach, or fairly suggest the construction of the protrusion of the support component as claimed in independent claims 5, 6, 11, and 15 having the features of “three arcuate members, an individual arcuate member having one end coupled to an edge of the inlet orifice at or near the second side of the body and an opposite end coupled to the other arcuate members in a protruding position relative to the second side of the body.”

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785